Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
In view of the amendment made to claim 19, the Double Patenting rejection mailed on 10/21/2020 is withdrawn.
ALLOWABLE CLAIMS 
Claims 19-35 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Allowable Subject Matter comes from the parent US 9205183, i.e. the closest prior art of record Watson (US 6,648,862) and Kurata et al. (US 6,723,430) fail to teach, suggest or render obvious a wicking material configured to wick fluid away from the fluid flow path.
Watson (US 6,648,862) discloses most of claimed limitations including the wicking material. However, the wicking material of Watson is positioned within the fluid flow path between the inlet and the outlet and is not capable of wicking fluid away from the fluid flow path.
Kurata et al. (US 6,723,430) teaches a particular structure of the absorber material but is silent about positioning of the wicking material, and as such, does not remedy the deficiency of Watson.
Therefore, none of cited prior art of record teach or suggest the wicking material configure to wick fluid away from the fluid flow path as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781